Case 1:17-cv-02897-TWP-MPB Document 174 Filed 09/01/21 Page 1 of 2 PageID #: 2858




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

   INDIANA STATE CONFERENCE OF                )
   THE NATIONAL ASSOCIATION FOR               )
   THE ADVANCEMENT OF COLORED                 )
   PEOPLE (NAACP) and LEAGUE OF               )
   WOMEN VOTERS OF INDIANA,                   )
                                              )
                Plaintiffs,                   )
                                              )
   v.                                         )   Case No.: 1:17-cv-02897-TWP-MPB
                                              )
   CONNIE LAWSON, in her official             )
   capacity as Secretary of State of          )
   Indiana,                                   )
   J. BRADLEY KING, in his official           )
   capacity as Co-Director of the Indiana     )
   Election Division, ANGELA                  )
   NUSSMEYER, in her official capacity        )
   as Co-Director of the Indiana Election     )
   Division, et al.,                          )

                Defendants.

                      DEFENDANTS’ POSITION STATEMENT

        Defendants, by counsel, in accordance with the Court’s order in Dkt. 170 and

  Local Rule 16-2, respectfully submit their position statement and state the

  following:

        1.     On July 19, 2021, the Seventh Circuit Court of Appeals issued an

  opinion affirming the grant of summary judgment to Plaintiffs, but vacating in part

  the Court’s permanent injunction and remanding for further proceedings.

        2.     The deadline for seeking certiorari of this opinion is October 18, 2021.

  This date has not yet passed. Defendants are finalizing their assessment of options
Case 1:17-cv-02897-TWP-MPB Document 174 Filed 09/01/21 Page 2 of 2 PageID #: 2859




  with respect to any further review, but expect to make a decision well before the

  October deadline.

        3.     The Court also requested that the parties include a proposed revised

  injunction in their statements. Because Defendants are finalizing their review,

  Defendants are not yet prepared to provide proposed language for the injunction

  because of possible waiver implications.

        4.     Undersigned counsel has communicated with Plaintiffs’ counsel and

  understands that Plaintiffs expect to file a proposed amended injunction.

  Undersigned counsel expressed to Plaintiffs’ counsel Defendants’ expectation to be

  able to discuss with them the possibility of agreeing to language for a proposed

  amended injunction and their expectations with respect to any further review.

  Defendants also expect to be able to notify the Court of its position on a proposed

  amended preliminary injunction no later than September 15, 2021.



                                                Respectfully submitted,

                                                THEODORE E. ROKITA
                                                Indiana Attorney General

  Date: September 1, 2021                 By:   Jefferson S. Garn
                                                Section Chief, Administrative &
                                                Regulatory Enforcement Litigation
                                                Office of Indiana Attorney General
                                                Indiana Government Center South
                                                5th Floor
                                                302 West Washington Street
                                                Indianapolis, Indiana 46204-2770
                                                Phone: (317) 234-7119
                                                Email: Jefferson.Garn@atg.in.gov
